Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1-6, 9-15 are currently pending in this application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over THRASH (2017/0057598) in view of BRAEDT (2016/0101825).


Regarding Claim 4, THRASH teaches A bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction 
THRASH does not teach wherein at least three sprockets of the plurality of sprockets of the second partial arrangement have an even number of teeth of circumferentially alternating axially thicker and thinner teeth.
BRAEDT teaches wherein at least three sprockets of the plurality of sprockets of the second partial arrangement have an even number of teeth of circumferentially alternating axially thicker (21) and thinner (22) teeth.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the teeth in THRASH to have the tooth arrangement in BRAEDT as a matter of design choice to prevent the chain from falling off the sprockets.


Regarding Claim 5, THRASH as modified teaches wherein the second partial arrangement includes between 6 and 12 axially consecutive sprockets formed integrally with one another (Fig. 8).




Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (2018/0202531) in view of BRAEDT (2016/0101825).

Regarding Claim 15, OOISHI teaches A bicycle drive assembly, comprising: a bicycle chain, having rollers (C3) connected to one another by alternating outer (C1) and inner (C2) pairs of link plates, and a bicycle rear wheel sprocket arrangement (12)(SP2-SP11), which can be brought into driving-force-transmitting positive-locking engagement with the bicycle chain, wherein axially thicker teeth are axially thicker than a gap between the inner link plate pairs is wide, such that the axially thicker teeth can only engage the bicycle chain in gaps between the pairs of outer link plates [0127] (Figs. 2, 7).
OOISHI does not teach wherein at least some of the sprockets with an even number of teeth engage the bicycle chain in a force-transmitting, positive-locking manner such that a web or a sprocket spoke lies axially inboard of at least a plurality of outer link plates of a portion of the bicycle chain that is in positive locking engagement with the sprocket.
BRAEDT teaches wherein at least some of the sprockets with an even number of teeth engage the bicycle chain in a force-transmitting, positive-locking manner such that a web or a sprocket spoke lies axially inboard of at least a plurality of outer link plates of a portion of the bicycle chain that is in positive locking engagement with the sprocket 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the teeth in OOISHI to have the tooth and web arrangement in BRAEDT as a matter of design choice to support the sprocket on the adjacent sprocket as a circumferential point where the teeth are stiffer so the teeth are subject to less stress when there is a bending force on the sprocket.  





Allowable Subject Matter
Claims 1-3, 6, 9-14 are allowed.
The prior art does not teach or suggest a bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction and orthogonal to which are radial directions, comprising: a plurality of sprockets of different sizes and number of teeth arranged coaxially along the sprocket rotation axis, which are connected to one another such that the sprockets jointly rotate about the sprocket rotation axis together, wherein the sprocket arrangement comprises:
a first partial arrangement that includes a largest sprocket, and a second partial arrangement that includes a plurality of sprockets formed integrally with one another,

	The prior art does not teach or suggest a bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction and orthogonal to which are radial directions, comprising: a plurality of sprockets of different sizes and number of teeth arranged coaxially along the sprocket rotation axis, which are connected to one another such that the sprockets jointly rotate about the sprocket rotation axis together, wherein the sprocket arrangement comprises: a first partial arrangement that includes a largest sprocket, and a second partial arrangement that includes a plurality of sprockets formed integrally with one another, wherein the second partial arrangement includes between 6 and 12 axially consecutive sprockets formed integrally with one another, wherein at least one pair of adjacent sprockets of the second partial arrangement are connected by integrally formed webs such that there are fewer webs than there are teeth on a smaller sprocket of the at least one pair of adjacent sprockets, wherein each sprocket of the at least one pair of adjacent sprockets has an even number of teeth of circumferentially alternating axially thicker and thinner teeth, and wherein the webs circumferentially align with the axially thicker teeth of the smaller sprocket in Claim 6.
	The prior art does not teach or suggest a bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction and orthogonal to which are radial directions, comprising: a plurality of 

Response to Arguments
Applicant's arguments filed 6/16/2021 regarding amended Claims 4 and 15 have been fully considered but they are not persuasive. 
Applicant argues that THRASH does not teach sprockets which are integrally formed (Remarks pg. 8 para. 5). Each individual sprocket attaches to the rest of the sprocket set and are thus integral to each other and thus meets the integrally formed limitation.
Applicant argues that the spokes in BRAEDT are not axially inboard of the outer link plates (Remarks pg. 10 para. 6). The spokes would lie at least axially inboard of each axially outboard outer link plate in each link since the spokes connect the larger sprocket with the smaller sprocket (Fig. 4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654